Citation Nr: 1138439	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left knee and bilateral foot disorders.  The Veteran timely appealed those issues.

The case was previously before the Board in December 2009, at which time a remand was ordered to accomplish further development.  It is determined that the remand order has been fully complied with, and thus the Board may now proceed to adjudicate upon the merits of this case, as to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The issue of service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's previous claims file was lost, his service treatment records are unavailable for review, and any further attempts to obtain either would be futile at this time.

2.  Post-service VA treatment records disclose that the Veteran ruptured his left patellar tendon in May 2003 and underwent a surgical repair procedure in June 2003; following October 2003, the Veteran has not sought treatment for any left knee disorder.

3.  The preponderance of the evidence of record demonstrates the Veteran's surgically repaired left knee disorder is due to a post-service injury and is not due to or caused by any in-service injury or event.


CONCLUSION OF LAW

The criteria establishing service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2005 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  Following the December 2009 remand, the Veteran was sent letters in December 2009 and January 2010 reiterating the information contained in the October 2005 letter, and also explaining what type of information and evidence was needed to establish a disability rating and effective date.  Such letters were sent in compliance with the December 2009 remand order.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in the December 2009 and January 2010 communications, and the claim was thereafter readjudicated in January 2011.  Thus, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board does note that the Veteran's original claims file, which contained his original service treatment records, was lost, as noted in the October 2005 and December 2005 letters; the current file has been rebuilt and does not include the service treatment records.  Several attempts have been made to obtain additional copies of the service treatment records, including from the Veteran; such attempts to date have proved fruitless.  Notably, a formal finding of unavailability of the Veteran's service treatment records is of record in December 2005; the Board remanded the claim in December 2009 for further attempts to obtain his service treatment records to be performed, as it appeared that the National Personnel Records Center (NPRC) may have had microfiche copies of his service treatment records.  However, a PIES response from NPRC in February 2010 indicated that all service treatment records had been sent previously in December 1996.  The RO again issued a formal finding of unavailability of the Veteran's service treatment records in March 2010.  

The Board finds that its December 2009 remand had been fully complied with as to the left knee claim, and that all attempts to obtain additional copies of the Veteran's service treatment records have been exhausted and that further attempts would be futile.  The Board will therefore proceed to adjudication on the merits of that claim at this time.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Initially, it is observed that the Veteran's service treatment records have been lost and are not available for review at this time.  In cases where service medical records are unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

On appeal, the Veteran has asserted that his left knee disorder should be service- connected because he did not have any left knee problems when he entered service.  Specifically, in his March 2007 substantive appeal, he stated that his left knee disorder began during active service.  He added that he injured his left knee while in Subic Bay, Philippines.  No specifics as to the type of injury or any event or incident that led to the left knee injury are of record.

Post-service, the Veteran first established care with VA in March 2001.  Treatment records at that time do not reveal complaints or diagnosis of any left knee disorder or left knee pain at that time.  The first notation of any left knee condition is seen in May 2003, at which time the Veteran sought treatment for left knee pain.  Specifically, he had injured his left knee playing basketball one hour prior to seeking treatment.  No diagnosis was rendered in association with that treatment.  

Approximately one week later, in June 2003, the Veteran sought additional treatment for left knee pain and an inability to extend his left knee.  He reported that he had previously injured his knee playing basketball.  Since then, he had left knee pain, swelling, and an inability to extend his knee.  X-rays were normal.  The Veteran was diagnosed with a ruptured left patellar tendon.  Surgical repair of the left patellar tendon was recommended.  That procedure was ultimately performed  in June 2003.  

Subsequent VA treatment records demonstrate several follow-up appointments for the surgically-repaired left knee until October 2003.  After that time, no further treatment is demonstrated in the record.  

Based on the foregoing evidence, service connection for a left knee disorder must be denied.  Initially, it is noted that a grant of presumptive service connection is not warranted here, as there is no showing of left knee arthritis.  See 38 C.F.R. §§ 3.307, 3.309.  

Turning now to the question of direct service connection on a nonpresumptive basis, the evidence of record does reflect that the Veteran had a ruptured left patellar tendon.  Thus, he meets the first element necessary for service connection.  
However, that diagnosed condition, and any residuals associated with subsequent surgical repair thereof, are not shown to be due to service.  Rather, the evidence of record reflects that the Veteran's left patellar tendon was ruptured as a result of a post-service basketball injury in May 2003, and not due to any in-service event or injury.

Insofar as the Veteran has asserted that he should be service-connected for an injury in Subic Bay, Philippines, the Board notes that there is no evidence, including lay testimony regarding any details of an injury, event, or incident while on military service during which the Veteran injured his left knee.  Instead, there is merely a nonspecific assertion by the Veteran to an injury to his left knee in service.  The Board finds the lack of any detailed description of the events surrounding an in-service injury to be particularly probative in this case.  

Moreover, the post-service VA treatment records are negative for any left knee disorder prior to injury in May 2003.  Thus, to the extent the Veteran is contending to have experienced a chronic and continuous left knee injury dating back to service, this is inconsistent with the medical history that he himself provided while seeking treatment in May 2003.  Indeed, at no time during his course of treatment did the Veteran indicate any injury to the left knee prior to the basketball injury sustained in May 2003.  Moreover, x-rays failed to show any findings consistent with any old injuries.  As such, continuity of symptomatology is not deemed to have been established here.

While the Board acknowledges that the Veteran's service treatment records are not available, there is no competent and credible evidence-including lay evidence from the Veteran-that demonstrates any in-service event or incident resulting in injury to the Veteran's left knee.  Conversely, the only demonstrable left knee disorder is clearly shown by the evidence of record to be related to a post-service basketball injury in May 2003.  Accordingly, the Board must deny the Veteran's claim of service connection for a left knee disorder on the evidence of record at this time.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left knee disorder is denied.


REMAND

Regarding the bilateral foot claim, additional development is required.  

The Veteran has been diagnosed with bilateral pes planus associated with foot strain; he began seeking treatment with VA in March 2001.  He did not report any bilateral foot pain or condition at that time.  In fact, the first such notation of any such foot disorder in the VA treatment records is seen in a November 2005 podiatry consult, though the Veteran initially complained of bilateral foot pain and sent for a consult in July 2005.

In the July 2005 treatment note, the Veteran reported that his bilateral foot pain worsened after prolonged standing and walking since service.  He was diagnosed with "chronic service-related bilateral foot pain, getting worse; obesity" at that time.  While such a diagnosis relates the Veteran's bilateral foot pain-which was subsequently diagnosed as bilateral pes planus-to service, there does not appear to be any rationale for that relationship other than the Veteran's report that such is "worse since service."  

The Board observes that a bare transcription of a lay history is not transformed into "competent medical evidence" of a relationship to service merely because the transcriber of such happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the Board remanded the claim in December 2009 for a VA examination to be afforded to the Veteran.

The Veteran underwent a VA examination of his feet in April 2010, at which time his reported history included a diagnosis of bilateral flatfeet prior to entrance into military service.  In service, he went to sick call a number of times for bilateral foot pain.  He indicated that his military service, particularly physical activities and having to wear military boots, exacerbated his flatfeet condition.  Following examination, the Veteran was diagnosed with bilateral pes planus with bilateral 2nd through 5th hammertoe deformities and mild bilateral hallux valgus deformities.  The examiner could not provide an opinion at that time because he did not have the claims file to review.  Following claims file review in its entirety, the examiner opined in a May 2010 addendum that there was no service treatment records relating to a bilateral foot condition.  He thus concluded that he could not render an opinion without resorting to mere speculation.

The Board notes that, in the absence of service treatment records, no defect can be shown upon entry to active service.  Accordingly, the presumption of soundness applies.  See 38 U.S.C.A. § 1111 (West 2002).  Moreover, the Veteran's own statements as to a preexisting flatfoot condition, standing alone, are not sufficient to constitute clear and unmistakable evidence to rebut the presumption.  Thus, it remains intact.   

The Board finds that the May 2010 medical opinion is inadequate, as there is competent lay evidence attesting to in-service treatment for bilateral foot pain, as reported by the Veteran in the April 2010 VA examination.  Such evidence is deemed competent, and it should be accepted that there was such pain during service.  This evidence was not addressed the May 2010 medical opinion, nor did the examiner discuss the absence of treatment for any bilateral foot condition since discharge from service in September 1984 until July 2005.  Accordingly, the Board finds that a remand is necessary in order for the VA examiner to clarify his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Dallas, Texas, VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2009 and associate those documents with the claims file.

2.  Following completion of the above to the extent feasible, furnish the Veteran's claims file to the April/May 2010 VA examiner in order to provide an addendum to the April/May 2010 VA examination report.  

The examiner is asked to opine whether the Veteran's diagnosed bilateral pes planus with bilateral 2nd through 5th hammertoe deformities and mild bilateral hallux valgus deformities more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service.  

The examiner should take as conclusive fact that the Veteran's bilateral feet were sound on entry and that there was no pre-existing bilateral foot condition on entrance into military service.

The examiner should accept as fact and specifically discuss the Veteran's statements as to seeking treatment and going on sick call a number of times for foot pain while in service.  The examiner should also address the significance, if any, of the absence of post-service absence of foot treatment from September 1984 until July 2005.  The examiner should specifically discuss the July 2005 and November 2005 VA treatment records in his opinion.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the April/May 2010 examiner is unavailable, then such an opinion can be obtained from a physician of similar qualifications in lieu of the previous examiner.  Additionally, should the April/May 2010 examiner, or any subsequent examiner, indicate that he/she cannot provide the above opinion without examination of the Veteran, a new examination should be afforded the Veteran, and the claims file must be reviewed in conjunction with such examination.  The examiner is requested to respond to the question posed above.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a bilateral foot disorder, to include bilateral pes planus.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


